Citation Nr: 0816778	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for residuals of a head injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability, to include as secondary to service-connected 
right elbow disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include as secondary to service-connected 
right elbow disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
(neck) disability, to include as secondary to service-
connected right elbow disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to September 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for residuals of a head injury and 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for a right 
shoulder disability, low back disability, and a cervical 
spine disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The veteran is seeking entitlement to service connection for 
residuals of a head injury and is also attempting to reopen 
claims for service connection for a right shoulder 
disability, low back disability, and cervical spine 
disability, as secondary to his service-connected right elbow 
disability.  In a rating decision dated in March 2002, the RO 
denied entitlement to the benefits sought.  The veteran filed 
a timely notice of disagreement and substantive appeal as to 
the March 2002 rating decision, and, in January 2008, his 
appeal was certified to the Board.  

In April 2008, after his appeal was certified to the Board 
but prior to the issuance of a decision, the veteran 
submitted a written statement to the Board requesting a 
Travel Board hearing at the RO.  See 38 C.F.R. § 20.700 
(2007).  Considerations of due process mandate that the Board 
may not proceed with review of the claim on appeal without 
affording the veteran an opportunity for the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2007).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2007), as per the veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

